PER CURIAM.
We grant appellate counsel’s motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Review of the entire record on appeal and this brief demonstrates the absence of any issues of arguable merit which could be advanced in good conscience on appellant’s behalf. However, we note that the record on appeal does not include a written order revoking Green’s probation in the 2008 case and stating which conditions she violated. A written order is required. See Amador v. State, 80 So.3d 1130 (Fla. 4th DCA 2012).
Accordingly, we affirm the revocation of probation and sentence in the 2008 prosecution in this case, but remand for entry of the required written order revoking probation. We affirm the adjudication and sentence in the 2012 case.

Affirmed and Remanded.

DAMOORGIAN, C.J., TAYLOR and MAY, JJ., concur.